Exhibit TIERONE BANK AMENDED AND RESTATED DEFERRED COMPENSATION PLAN ARTICLE 1. ESTABLISHMENT AND PURPOSE OF PLAN 1.1 Establishment of the Plan.Effective as of December 17, 2008, the Deferred Compensation Plan (the “Prior Plan”) was amended and restated in its entirety.The Prior Plan was adopted as of August 15, 2002 and amended and restated as of July 27, 2006 and December 20, 2007.This amended and restated plan shall be known as the Deferred Compensation Plan (the “Plan”) and shall in all respects be subject to the provisions set forth herein. 1.2 Purpose of the Plan.The purpose of the Plan is to provide a deferred compensation arrangement and deferred bonus arrangement to a select group of management, highly compensated employees or members of the Board of Directors of the Employer.The Plan is intended to be an unfunded plan qualifying as a “top hat” plan for purposes of Title I of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and for purposes of the Internal Revenue Code of 1986, as amended (the “Code”).The Plan was previously amended and restated in order to comply with the requirements of Section 409A of the Code and the final regulations issued by the IRS.No benefits payable under this Plan shall be deemed to be grandfathered for purposes of Section 409A of the Code. 1.3 TierOne Bank Supplemental
